Case 8:20-cv-00816-CEH-AAS Document 1-5 Filed 04/08/20 Page 1 of 14 PageID 41




                                 Exhibit E
Case 8:20-cv-00816-CEH-AAS Document 1-5 Filed 04/08/20 Page 2 of 14 PageID 42
Case 8:20-cv-00816-CEH-AAS Document 1-5 Filed 04/08/20 Page 3 of 14 PageID 43
Case 8:20-cv-00816-CEH-AAS Document 1-5 Filed 04/08/20 Page 4 of 14 PageID 44
Case 8:20-cv-00816-CEH-AAS Document 1-5 Filed 04/08/20 Page 5 of 14 PageID 45
Case 8:20-cv-00816-CEH-AAS Document 1-5 Filed 04/08/20 Page 6 of 14 PageID 46
Case 8:20-cv-00816-CEH-AAS Document 1-5 Filed 04/08/20 Page 7 of 14 PageID 47
Case 8:20-cv-00816-CEH-AAS Document 1-5 Filed 04/08/20 Page 8 of 14 PageID 48
Case 8:20-cv-00816-CEH-AAS Document 1-5 Filed 04/08/20 Page 9 of 14 PageID 49
Case 8:20-cv-00816-CEH-AAS Document 1-5 Filed 04/08/20 Page 10 of 14 PageID 50
Case 8:20-cv-00816-CEH-AAS Document 1-5 Filed 04/08/20 Page 11 of 14 PageID 51
Case 8:20-cv-00816-CEH-AAS Document 1-5 Filed 04/08/20 Page 12 of 14 PageID 52
Case 8:20-cv-00816-CEH-AAS Document 1-5 Filed 04/08/20 Page 13 of 14 PageID 53
Case 8:20-cv-00816-CEH-AAS Document 1-5 Filed 04/08/20 Page 14 of 14 PageID 54
